Citation Nr: 0502674	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  96-21 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability. 

2.  Entitlement to an increased rating for service-connected 
right ankle disability, currently evaluated as 20 percent 
disabling.  

3.  Entitlement to a compensable evaluation for service-
connected burn scars of the right arm, currently evaluated as 
0 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant, T.D.

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from May 1987 to July 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  In January 1996, the RO denied the veteran's 
claim of entitlement to an increased rating for service-
connected right ankle disability, evaluated as 10 percent 
disabling.  In December 1999, the RO denied a claim of 
entitlement to service connection for a psychiatric 
condition, and denied a claim of entitlement to a compensable 
evaluation for service-connected burn scars of the right arm, 
evaluated as 0 percent disabling.  In August 1997, December 
1999 and March 2004, the Board remanded one or more of the 
claims for additional development.  


FINDINGS OF FACT

1.  The veteran does not have an acquired psychiatric 
disorder as a result of his service.  

2.  The veteran's right ankle disability is manifested by 
pain, but not ankylosis; it is not productive of marked 
interference with his employment and has not required 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  

3.  The veteran's burn scar, right arm, is productive of a 16 
cm. x 8 cm. scar on the undersurface of the forearm; it is 
not shown to be: superficial, poorly nourished with repeated 
ulceration, painful and tender on objective demonstration; 
productive of functional loss; deep, or causing limited 
motion, superficial and unstable, or superficial and painful 
on examination, nor is it productive of a limitation of right 
arm function.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred or 
aggravated during the veteran's active military service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 4.9 (2004).  

2.  The criteria for a rating in excess of 20 percent for a 
right ankle disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.7, 4.71a; Diagnostic Codes 5270-5272 (2004).

3.  The criteria for a compensable evaluation for service-
connected burn scar, right arm, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7802 (as in effect prior to August 30, 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7802 (as in 
effect August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's January 1996 and December 1999 rating 
decisions that the evidence did not show that the criteria 
for service connection for the claimed condition, and for 
increased ratings for the claimed conditions, had been met.  
Those are the key issues in this case, and the rating 
decision, as well as the statements of the case (SOCs), and 
the supplemental statements of the case (SSOCs) informed the 
appellant of the relevant criteria.  In addition, in April 
2002, the RO sent the veteran a letter notifying him of his 
and VA's respective duties to obtain evidence (hereinafter 
"VCAA notification letter").  This letter identified the 
information and evidence the RO would obtain and the 
information and evidence the veteran was responsible to 
provide.  The Board concludes that the discussion therein 
adequately informed the veteran of the information and 
evidence needed to substantiate his claims, thereby meeting 
the notification requirements of the VCAA.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the content of the RO's VCAA notification 
letter, the Board notes that in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the VCAA notification letter, the veteran 
was notified of the information and evidence the RO would 
obtain and the information and evidence the veteran was 
responsible to provide.  The veteran was informed that VA 
would get any VA medical records or other medical treatment 
records he identified.  He was further notified, "You can 
help us with your claim by doing the following: tell us about 
any additional information or evidence that you want us to 
try and get for you."  The veteran was requested to identify 
all relevant treatment and to complete authorizations (VA 
Forms 21-4142) for all evidence that he desired VA to attempt 
to obtain.  He was notified that it was still his 
responsibility to support his claim with appropriate 
evidence.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2004).  It therefore appears that the all 
elements required for proper notice under the VCAA, to 
include the "fourth element" as set forth in Pelegrini, 
have been satisfied.  

The Board further notes that the VCAA notification letter was 
sent to the veteran after the RO's decisions that are the 
basis for this appeal.  In this case, however, the 
unfavorable RO decisions that are the basis of this appeal 
were decided prior to the enactment of the VCAA.  In such 
cases, there is no error in not providing notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  Id.  Rather, the appellant is to be given proper 
subsequent VA process, and the Board is to make findings on  
the completeness of the record or on other facts permitting 
the Court to make a conclusion of lack of prejudice from 
improper notice.  Id.  

In this case, the April 2002 letter was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the letter fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  In addition, after the April 2002 
letter was sent, the case was readjudicated and in June 2003 
and July 2004, Supplemental Statements of the Case were 
provided to the appellant.  In summary, the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The claims 
files include the veteran's service medical records, and VA 
and non-VA medical reports.  The veteran has been afforded 
examinations covering the claimed conditions.  The Board 
concludes, therefore, that decisions on the merits at this 
time do not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II.  Service Connection

The veteran argues that service connection is warranted for 
an acquired psychiatric disorder.  He argues that he began 
suffering from a great deal of anger during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  

Personality disorders are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2004); Winn v. Brown, 
8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 
439 (1992).

The law and regulations provide that compensation shall not 
be paid if the disability was the result of the person's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) 
(2004).  With respect to alcohol and drug abuse, Section 8052 
of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. 
L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, § 8052 also amended 38 
U.S.C. § 105(a) to provide that, with respect to claims filed 
after October 31, 1990, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
the line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301 (2004).

As used herein, the term "acquired psychiatric disorder" 
means a psychiatric disorder that is not a personality 
disorder, and not an alcohol or drug dependency condition.  

The veteran's service medical records show that in January 
1990, he sought treatment for complaints of difficulty 
controlling his anger, and assaulting others.  He was noted 
to have undergone a court martial for assault with a weapon 
(bottle) after a fight in the enlisted club, and to have 
spent 75 days in the brig.  He reported that he had assaulted 
his girlfriend the week before, and had been drinking 
episodically.  He was recommended for administrative 
discharge.  The diagnosis was personality disorder, passive 
aggressive type.  In June 1990, he sought a "follow-up 
psychiatric evaluation secondary to feelings concerning break 
up with his fiancé which he does not wish to discuss with me 
further."  The veteran's separation examination report, 
dated in July 1990, shows that his psychiatric system was 
clinically evaluated as normal.  In an accompanying "report 
of medical history" the veteran denied having had "nervous 
trouble of any sort" and "depression or excessive worry."  

The post-service medical evidence consists of VA and non-VA 
treatment and examination reports, dated between 1990 and 
2004 (all of the relevant medical evidence discussed below is 
from VA).  

A February 1999 treatment report contains a diagnosis of 
adjustment disorder with depressed mood, and rule out major 
depressive disorder.  The report shows that he denied any 
previous psychiatric history, and that he complained of 
difficultly sleeping due to problems at his workplace.  

A September 1999 treatment report contains identical 
diagnoses as the February 1999 report cited above, and also 
shows complaints of trouble in the workplace, as well as the 
veteran's report that he had filed a grievance and a 
complaint against his employer.  

A November 2000 report contains Axis I diagnoses of 
adjustment disorder with depressed mood, rule out major 
depressive disorder, and alcohol abuse.  The assessment 
notes, "Patient with a history of a past depressive episode 
in the context of interpersonal difficulties at his workplace 
with brief treatment now present with recurrent depressive 
symptoms as a result of impending divorce.  Although patient 
has a family history of depression, his depressive symptoms 
seem to emanate from interpersonal problems that seem to 
suggest a personality disorder.  Excessive use of alcohol may 
also contribute to his depressive symptoms."  

Reports, dated in June 2002, show that the veteran requested 
treatment for cocaine and marijuana abuse.  He complained 
that his marriage was falling apart, and he attributed this 
to his substance abuse.  The Axis I diagnoses were cocaine 
abuse, MJ (marijuana) abuse, history of alcohol abuse, and 
rule out adjustment disorder with depressed mood.  

A VA examination report, dated in June 2004, shows that the 
examiner determined that the veteran did not have an Axis I 
diagnosis, and that he has an antisocial personality 
disorder.  

The Board finds that the June 2004 VA examination report is 
highly probative evidence showing that the veteran does not 
currently have a compensable acquired psychiatric disorder.  
This report is the only diagnosis of record shown to have 
been based on a review of the veteran's claims files; it is 
also based on an examination, the veteran's subjective 
history, and it is accompanied by a rationalized explanation.  
The Board further points out that its conclusion that the 
veteran does not have an acquired psychiatric disorder is 
consistent with the November 2000 report, in which the 
examiner stated that the veteran's depressive symptoms "seem 
to emanate from interpersonal problems that seem to suggest a 
personality disorder."  Given the foregoing, the veteran has 
failed to satisfy the initial element of a service-connection 
claim.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) 
(holding that under 38 U.S.C.A. §§ 1110 and 1131, an 
appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation).  

In addition, the Board points out that, even assuming 
arguendo that an acquired psychiatric disorder was shown, the 
claims files do not contain any competent evidence showing 
that an acquired psychiatric disorder is related to service.  
In this regard, all of the treatment reports showing 
complaints of psychiatric symptoms are mentioned in 
association with the veteran's complaints of family and work 
difficulties, and/or substance abuse.  The first post-service 
evidence of a diagnosed compensable acquired psychiatric 
disorder is found in 1999; this is approximately nine years 
after separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In light of 
the evidence and based on this analysis, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of service connection for an 
acquired psychiatric disorder.  

The Board has considered the appellant's written and oral 
testimony submitted in support of his claim.  His statements 
are not competent evidence of a diagnosis, or a nexus between 
the claimed condition and his service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the appellant's claim must be denied.  

III.  Increased Ratings

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities. 38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).

It is essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  See 38 C.F.R. § 4.1 (2004).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2004).

A. Right Ankle Disability

As for the history of this disability, see 38 C.F.R. § 4.1 
(2004), the veteran's service medical records show that 
beginning in late 1989, he received treatment for right ankle 
pain, with several notations of "recurrent right ankle 
sprain."  There was X-ray evidence of ligament 
calcification.  A post-service VA examination report, dated 
in October 1990, contains an impression of post-traumatic 
changes of right ankle, with limited range of motion.  X-rays 
revealed a bony spur at the talus, as well as joint space 
narrowing at the tibiotalar joint, and the results were 
thought to be consistent with osteoarthritis of the ankle.  A 
VA operative report, dated in June 1994, shows that the 
veteran underwent excision and debridement of a right talar 
osteophyte.  An August 1996 VA examination report noted that 
the operation had been unsuccessful in that it had not 
removed the entire osteophyte, and that the veteran still had 
pain and swelling.  

In November 1990, the RO granted service connection for 
recurrent right ankle sprains with post-traumatic changes and 
moderate limitation of motion, evaluated as 10 percent 
disabling.  In July 1994, the veteran filed a claim for an 
increased rating.  In January 1996, the RO denied the claim, 
and the veteran appealed.  In September 2000, the RO 
increased the veteran's evaluation to 20 percent.  Based on 
the date of receipt of the veteran's claim, the RO assigned 
an effective date of August 1, 1994 for the 20 percent 
rating.  See 38 C.F.R. § 3.31 (2004).  However, since this 
increase did not constitute a full grant of the benefit 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71. Normal 
dorsiflexion of the ankle is from 0 to 20 degrees. Normal 
plantar flexion of the ankle is from 0 to 45 degrees.

VA outpatient treatment reports note treatment for right 
ankle pain in late 1998, February 1999 and January 2000, with 
notations of tibiotalar joint DJD (degenerative joint 
disease).  The February 1999 report notes decreased 
dorsiflexion and 5/5 strength.  The January 2000 report notes 
that the veteran was offered fusion.  On examination, there 
was a full range of motion, and 5/5 strength.  

A December 1997 VA examination report shows that the veteran 
complained of right ankle pain, and that he wore a brace.  On 
examination, the right ankle had dorsiflexion to 90 degrees, 
and flexion to 0 degrees, inversion to 40 degrees, and 
eversion to five degrees.  There was no evidence of gait 
abnormality.  

A December 1998 VA joints examination shows that the right 
ankle had flexion to 140 degrees, dorsiflexion to 90 degrees, 
eversion to 22 degrees, and inversion to 20 degrees.  

A February 2000 VA joints examination indicates that the 
veteran wore a brace and used a cane.  On examination, 
dorsiflexion was to 90 degrees, and could not be maintained 
for more than eight seconds due to pain.  Flexion was 
described as "normal."  Eversion was to 12 degrees and 
inversion to 14 degrees, both with pain.  Muscle strength was 
3/5.  The assessment noted significant arthritis at the right 
ankle with severe pain on weight-bearing.  A patella-tendon 
weight-bearing brace was indicated, and the report notes 
significantly limited functional ability upon repetitive use.  

A March 2004 VA joints examination report shows that the 
veteran was not wearing a brace, and had not brought his 
brace to the examination.  He was not using a cane, and 
stated that he only used a cane, "In bad weather and when 
requiring longer distances for social walking."  He was 
noted to work at a desk job and to work out at a gym using an 
exercise bike and lifting free weights with his upper 
extremities.  On examination, the right ankle had extension 
to 0 degrees and flexion to 35 degrees.  Passive eversion was 
to 20 degrees and inversion was to 10 degrees.  During the 
exam, there was no demonstration of inability to perform 
normal working movements with normal speed, strength, 
coordination and endurance.  Resistance and guarding altered 
results.  The right ankle was described as stable in relation 
to the findings in the September 2000 VA examination report.  
The examiner noted that there was "mild intermittent 
functional impairment."  There was no evidence of edema, 
weakness, instability," and there were no limitations 
standing or walking or abnormal weight bearing.  The examiner 
further noted that the veteran's condition does not impair 
his occupation.  Following completion of the examination, the 
veteran "demonstrated a light-footed nimble agile gait that 
was symmetric as he walked away."  There was no limping or 
favoring of the right leg.  The impressions were no acute 
osseous injury to the right ankle, and old fracture deformity 
of the medial malleolus of the right ankle. 

The veteran's right ankle disability has been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271 (2004) 
(disability of the ankle manifested by limited motion).  
Under DC 5271, a 20 percent rating is warranted for "marked" 
limitation of motion.  

The 20 percent rating is the maximum rating allowed under DC 
5271.  As for the possibility of a higher rating under 
another diagnostic code, see Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991), under 38 C.F.R. § 4.71a, DC 5272 (2004), 
ankle, ankylosis of: In plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity, 
warrants a 40 percent evaluation.  However, the medical 
evidence does not show that the veteran's right ankle is 
ankylosed.  Thus, there is no basis for the assignment of a 
higher evaluation under Diagnostic Code 5272.  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2003).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher 


rating based on a greater limitation of motion due to pain on 
use, including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
206- 08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant." 38 C.F.R. 
§ 4.40 (2003).  In this case, there is no evidence to suggest 
that functional impairment is beyond that contemplated by the 
current 20 percent rating.  In fact, the latest examination 
tended to show only mild functional impairment.

Finally, the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2004), which state that when the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
To this end, the Board notes that neither frequent 
hospitalization nor marked interference with employment due 
to the veteran's service-connected right ankle disability is 
demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. § 
3.321(b)(1).  In making this determination, the Board notes 
that it has paid particular attention to the veteran's 
testimony as well as the medical evidence and does not find 
that the veteran's right ankle disability causes a marked 
interference with the veteran's employment.  

B.  Burn Scar, Right Arm

As for the history of this disability, see 38 C.F.R. § 4.1, 
records from the Beth Israel Hospital, dated in April 1990, 
show that the veteran sustained a burn to his right arm from 
his thumb to axilla after he opened the hood of a car and was 
splashed by anti-freeze.  

In November 1990, the RO granted service connection for burn 
scar, right arm, evaluated as 0 percent disabling 
(noncompensable).  In August 1999, the veteran filed a claim 
for a compensable rating.  In December 1999, the RO denied 
the claim, and the veteran appealed.  

The veteran's burn scar, right arm, has been evaluated as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
7802 (2004).  Under DC 7802, a 10 percent rating is warranted 
for scars, burns, second degree: Areas or areas approximating 
1 square foot (0.1 m. squared).  

A VA outpatient treatment report, dated in December 1999, 
shows complaints of right forearm itching.  On examination of 
the right ventral forearm there was a hyperpigmented patch 
with perifollicular hyperpigmented macules within.  There 
were no lichenification or excoriations.  The assessment was 
pruritis in old scar, with no evidence of infection.  The 
veteran was given a camphor/menthol medication.  

A September 1999 VA scar examination report shows that the 
veteran complained of slight swelling and itch of the right 
arm.  On examination, there was an 18 centimeter (cm.) x 3 
cm. oval scar on the right flexor surface of the forearm.  
There was no tenderness, adherence, ulcerations, or breakdown 
of the skin.  There was no underlying tissue loss.  The scar 
was not elevated or depressed.  There was slight edema, but 
no inflammation or keloid formation.  There was no 
disfigurement.  There was no limitation of function due to 
the scar.  The diagnosis was pruritis and hyperpigmentation 
at old scar site.  

A December 2002 VA scar examination report shows that the 
veteran complained of itching and scales at the scar site 
during the summertime.  He denied pain.  He denied any work-
related problems as to the scar.  On examination, there was a 
16 cm. x 8 cm. area on the undersurface of the forearm.  The 
area was smooth, nontender, and without ulcers, skin 
breakdown, keloid, or edema.  The assessment was right 
forearm scar due to old second degree burn with no functional 
limitations from scar, and "current impairment includes some 
hyperpigmented areas and intermittent scaley and itchy 
skin."

The Board finds that a compensable rating is not warranted 
under DC 7802, as there is no evidence to show that his burn 
scar, right arm, is productive of an areas or areas 
approximating 1 square foot (0.1 m. squared).  Accordingly, 
the claim must be denied.  

As for the possibility of a higher rating under another 
diagnostic code, Schafrath, under 38 C.F.R. § 4.118, DC's 
7803 and 7804 (as in effect prior to August 30, 2002), a 10 
percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration, or scars which are 
shown to painful and tender on objective demonstration.  
Under 38 C.F.R. § 4.118, DC 7805 (as in effect prior to 
August 30, 2002), other scars will be rated on limitation of 
function of the part affected.  

In this case, a compensable rating is not warranted, as the 
evidence does not show that the veteran's right arm scar is 
poorly nourished with repeated ulceration, or shown to be 
painful and tender on objective demonstration, or that the 
veteran has functional loss that is residual to any right arm 
scarring.  Accordingly, a compensable rating is not warranted 
pursuant to Diagnostic Codes 7803, 7804 or 7805 (as in effect 
prior to August 30, 2002).  

Finally, effective August 30, 2002, VA revised the rating 
schedule for evaluating skin disabilities.  38 C.F.R. § 4.118 
(2003).  Under DC 7801 (as in effect August 30, 2002), scars, 
other than head, face, or neck, that are deep or that cause 
limited motion, warrant a 10 percent evaluation for: Area or 
areas exceeding 6 square inches (39 sq. cm.).  Under DC 7802 
(as in effect August 30, 2002), a 10 percent rating is 
warranted for: scars, other than head, face, or neck, that 
are superficial and that do not cause limited motion: Area or 
areas of 144 square inches (929 sq. cm.) or greater.  Under 
DC 7803 (as in effect August 30, 2002), a 10 percent rating 
is warranted for: scars, superficial, unstable.  Under DC 
7804 (as in effect August 30, 2002), a 10 percent rating is 
warranted for: scars, superficial, painful on examination.  
Under DC 7805 (as in effect August 30, 2002), scars, other, 
will be rated based on limitation of function of affected 
part.  



The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of 
change.  See 38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-
2000, 65 Fed. Reg. 33,421 (2000).  

The evidence does not show that the veteran's burn scar, 
right arm is deep or that it causes limited motion, (see DC 
7801), that it has an area or areas of 144 square inches (929 
sq. cm.) or greater (see  DC 7802), that it is unstable (see 
DC 7803), that it is painful on examination (see DC 7804), or 
that it limits right arm function (see DC 7805).  
Accordingly, a compensable rating is not warranted pursuant 
to Diagnostic Codes 7803, 7804 or 7805 (as in effect August 
30, 2002).  

In summary, a compensable rating is not warranted under 
either the old or the revised regulations, and the claim is 
denied.


IV.  Conclusion

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  

A rating in excess of 20 percent for a right ankle disorder 
is denied.  

A compensable rating for burn scar, right arm, is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


